                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JORDY DEVONTE JOHNSON, #190968                                                         PETITIONER

VERSUS                                               CIVIL ACTION NO. 3:15-cv-775-HTW-LRA

STATE OF MISSISSIPPI                                                                 RESPONDENT

       ORDER DENYING PETITIONER’S MOTION [32] TO LIMIT THE EVIDENCE

       This cause comes before this Court on Petitioner=s Motion [32] to Limit the Evidence of

the Judge Final Judgment. On February 19, 2016, the Court dismissed this civil action because

Petitioner failed to comply with the court’s previous orders directing him to submit his § 2254

petition properly, see Opin. [12]; F. Jmt. [13], and it remains closed. As stated in this Court’s

previous Order [28] entered January 8, 2018, Plaintiff has been given continuous instruction and

opportunity to properly file the standard forms necessary for this petition under Rule 2(d) of the

Rules governing § 2254 petitions. Order [28] at 1. Having reviewed the instant Motion [32],

the Court finds that Petitioner has once again failed to correctly file his habeas petition on the

standard forms and Petitioner does not file any cognizable claims in this Motion [32], it therefore

will be denied.

       If Petitioner wishes to file a petition for habeas relief for the Court to consider, he may do

so by filing a petition for habeas relief on the attached forms and submit it to the Clerk of this

Court for assignment of a new civil action number. Accordingly, it is

       ORDERED that Petitioner’s Motion [32] to Limit the Evidence is denied.

       IT IS FURTHER ORDERED that the Clerk mail to Petitioner a form used to file a

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254 as well as a Motion to Proceed In
Forma Pauperis along with a copy of this order.     Petitioner is reminded that he should not use

the minor victim=s full name and date of birth when answering the questions on the attached

form. Petitioner should refer to the minor victim by the initials of the minor=s name.

        SO ORDERED, this the 31st of January, 2019.


                                              /s/HENRY T. WINGATE
                                              UNITED STATES DISTRICT JUDGE




Civil action no. 3:15-cv-775-HTW-LRA
Order Denying Motion [32] to Limit Evidence
                                                2
